Title: To Thomas Jefferson from Martin de Villeneuve, 19 December 1791
From: Villeneuve, Martin de
To: Jefferson, Thomas



Monsieur
chez Mr. john Codeman boston 19. Xbre 1791

Permettez moi de rappeller à votre souvenir l’audience que vous eutes la bonté de me donner Lors de votre Cejour à paris sous la recommendation du Comte de Montmorin, et la visite que j’ai eu L’honneur de vous faire Lors de mon passage dans votre bonne ville accompagné de Mr. J. FitzSimon, pour vous prier, Monsieur, de m’assurer Si l’article XIII. de la Convention Consulaire entre Le roi et Les etats unis, que vous avez Signé Le 14 novembre 1788. Laisse aucun doute pour accorder entre deux negotiant françois la liberté de traduire Leurs différents dans aucune Cour de Ce pays, Comme Le pretend defendre ici, Mr. Le Consul de france avec Lequel je suis en difficulté à Cet Egart, pour avoir fait Saisir le depart d’un batiment appartenant à un françois sans son authorité et par la voix judiciaire americaine. Cependant il est prouvé que Mr. Le Consul de France c’est trouvé present à des jugemens rendus devant la Cour  de Cette province entre Sujets françois.—Je suis avec respect Monsieur Votre très humble et très obeissant Serviteur,

Martin De Villenuve

